Per Curiam.
By a written proposal accepted by defendant, the plaintiff agreed to furnish trees at a certain price, “this price to include the proper planting of the trees.” The defendant sought to show by conversations antecedent to the contract that the plaintiff also agreed to furnish proper soil and fertilizer. The evidence was rejected. It is now urged that the offered evidence was admissible to show that the words “proper planting” had a special meaning between the parties adopted for the purpose of this contract only. If evidence of a special meaning of such words for the occasion only is ever admissible, the proffer in this case was rightly rejected; the hills of exception make it clear that it was not understood or meant by the parties as a peculiar definition. The effort clearly was to introduce with a written contract prior negotiations of the parties. This, of course, ivas not permissible. The judgment is affirmed, with costs.
For affirmance — Tiie Chancellor, Chief «Tufmois, Garrison, SWAYZE, It HER, TeENOHARR, PARKER, BERGEN, VOOEhees, Mintgrn, Bogert, Y reden burgii, YroojM, Gray, Dill, Congron, JJ. 16.
For reversal — Hone.